*787On the Court’s own motion, appeal insofar as taken by Stanley Akivis dismissed, without costs, and motion for leave to appeal insofar as taken by Stanley Akivis dismissed, without costs, each upon the ground that timely substitution has not been made (CPLR 1021).
On the Court’s own motion, appeal by Ethel Akivis from the Appellate Division order which denied plaintiffs’ motion for renewal and reargument or, in the alternative, leave to appeal to the Court of Appeals, dismissed, without costs, upon the ground that that order does not finally determine the action within the meaning of the Constitution; appeal by Ethel Akivis from the Appellate Division order which affirmed the grant of the motions for summary judgment dismissed, without costs, upon the ground that no substantial constitutional question is directly involved.
Motion by Ethel Akivis for leave to appeal from the Appellate Division order which denied plaintiffs’ motion for renewal and reargument, or in the alternative, leave to appeal to the Court of Appeals, dismissed upon the ground that that order does not finally determine the action within the meaning of the Constitution; motion by Ethel Akivis for leave to appeal otherwise denied.